Name: Council Regulation (EC) No 3356/94 of 22 December 1994 opening and providing for the administration of Community tariff quotas for certain products originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia (1995)
 Type: Regulation
 Subject Matter: political geography;  trade policy;  leather and textile industries;  tariff policy
 Date Published: nan

 31 . 12 . 94 Official Journal of the European Communities No L 353/55 COUNCIL REGULATION (EC) No 3356/94 of 22 December 1994 opening and providing for the administration of Community tariff quotas for certain products originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia ( 1995 ) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Cooperation Agreement between the European Economic Community and the Republic of Slovenia, which was signed on 5 April 1993 (*) and Council Regulation (EC ) No 3355/94 of 22 December 1994 concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia ( 2 ) provide for the opening of Community tariff quotas for imports into the Community of:  300 tonnes of garlic falling within CN code ex 0703 20 00, for the period 1 February to 31 May,  1 200 tonnes of sweet peppers falling within CN code originating in the Republics to which this Regulation refers ; Whereas, within the limits of these tariff quotas, customs duties will be brought down to the level stipulated in Article 4 of Regulation (EC) No 3355/94; Whereas plum spirit and tobacco of the 'Prilep ' type must be accompanied by a certificate of authenticity; Whereas importation into the Community of the wines in question is subject to compliance with the free-at-frontier reference price; whereas the said wines qualify for these tariff quotas only if Article 54 of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ( 3 ) is complied with; Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure uninterrupted application of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up; Whereas the decision for the opening of tariff quotas should be taken by the Community in the execution of its international obligations; whereas, to ensure the efficiency of a common administration of these quotas, there is no obstacle to authorizing the Member States to draw from the quota-volumes the necessary quantities corresponding to actual imports; whereas , however, this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly, HAS ADOPTED THIS REGULATION: Article 1 1 . The customs duties applicable to imports into the Community of the following products, originating in the Republics of Croatia , Bosnia-Herzegovina and Slovenia and the former Yugoslav Republic of Macedonia, shall be suspended during the periods, at the levels and within the limits of the Community tariff quotas as shown below for each one: 0709 60 10,  1 300 tonnes of frozen peas falling within CN code 0710 21 00,  3 000 tonnes of sweet cherries , clear-fleshed of a diameter not exceeding 18.9 millimetres , stoned, intended for the manufacture of chocolate products falling within CN code ex 2008 60 39,  545 000 hectolitres of certain wines of fresh grapes falling within Chapter 22 of the Combined Nomenclature,  5 420 hectolitres of plum spirit marketed under the name of 'Sljivovica', falling within CN code ex 2208 90 33 , and  1 500 tonnes of tobacco of the 'Prilep ' type, falling within CN code ex 2401 10 60 or ex 2401 20 60, as defined in an Agreement in the form of an exchange of letters of 11 July 1980 , 0 ) OJ No L 189, 29 . 7. 1993 , p. 2 . ( 2 ) See p. 1 of this Official Journal. ( 3 ) OJ No L 84, 27. 3 . 1987, p . 1 . Regulation as last amended by Regulation (EEC) No 1897/94 (OJ No L 197, 30 . 7 . 1994, p . 42 ). No L 353/56 Official Journal of the European Communities 31 . 12. 94 Order No CN code Description Volume of Rate of tariff quota duty ( 1 ) (2) I ( 3 ) I (4 ) [ ( 5 ) 09.1507 ex 0703 20 00 Garlic, from 1 February to 31 May 1995 09.1509 ex 0709 60 10 Sweet peppers, from 1 January to 31 December 1995 09.1511 0710 21 00 Peas (Pisum sativum), from 1 January to 31 December 1995 09.1517 ex 2008 60 39 Sweet cherries, clear-fleshed of a diameter not exceeding 18,9 millimetres, stoned, intended for the manufacture of chocolate products from 1 January to 31 December 1959 (') 09.1515 2204 Wine of fresh grapes, including fortified wines; grape must other than that of code 2009 :  Other wine; grape must with fermentation prevented or arrested by the addition of alcohol : 2204 21   In containers holding two litres or less : Other: Of an actual alcoholic strength by volume not exceeding 13% vol :      Other: 2204 2125 White ex 2204 21 29 ______ Other wines     Of an actual alcoholic strength by volume exceeding 13% vol but not exceeding 15% vol :      Other: 2204 21 35 White ex 2204 21 39 ______ Other wines   Other:    Other:     Of an actual alcoholic strength by volume riot exceeding 13% vol :      Other: 2204 29 25 White ex 2204 29 29 ______ Other wines     Of an actual alcoholic strength by volume exceeding 13% vol but not exceeding 15% vol :   Other: 2204 29 35 White ex 2204 29 39 Other from 1 January to 31 December 1995 09.1503 ex 2208 90 33 Plum spirit marketed under the name of Slijvovica, in containers holding two litres or less, from 1 January to 31 December 1995 09.1505 ex 2401 10 60 Tobacco of the 'Prilep' type, from 1 January to 31 December ex 2401 20 60 1995 300 tonnes 0 1 200 tonnes 0 1 300 tonnes 0 3 000 tonnes 0 1 0 545 000 hi jo l ° l ° 5 420 hi 0 1 500 tonnes 0 31 . 12 . 94 Official Journal of the European Communities No L 353/57 Order No CN code Taric code 09.1507 ex 0703 20 00 0703 20 00 * 10 0703 20 00 * 20 0703 20 00 * 30 09.1517 ex 200.8 60 39 2008 60 39 M0 09.1515 ex 2204 21 29 2204 21 29 * 95 2204 21 29 * 96 ex 2204 21 39 2204 21 39 * 94 2204 21 39 * 95 2204 21 39 * 96 ex 2204 29 29 2204 29 29 * 91 ex 2204 29 39 2204 29 39 * 93 09.1503 ex 2208 90 33 2208 90 33 M0 09.1505 ex 2401 10 60 2401 10 60 M0 ex 2401 20 60 2401 20 60 M0 (') Use of the products for the particular purpose laid down shall be monitored in accordance with the relevant Community provisions . 2 . In order to be eligible for these tariff concessions , the products listed in paragraph 1 must be accompanied by a movement certificate in accordance with the rules of origin adopted in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Common Customs Code ( ! ). 3 . Imports of wines shall be subject to compliance with the free-at-frontier reference price . They shall qualify for the tariff quotas only if Article 54 of Regulation (EEC) No 822/87 is complied with . 4 . Imports of plum spirit and tobacco of the 'Prilep ' type must be accompanied by certificates of authenticity issued by the competent authority of the Republics to which this Regulation refers and conforming to the models annexed to this Regulation. Article 2 The tariff quotas referred to in Article 1 shall be administered by the Commission, which may take all appropriate administrative measures in order to ensure efficient management thereof. Article 3 Where an importer lodges in a Member State a declaration for release for free circulation and applies to take advantage of the preferential arrangements for a product accompanied by a certificate of origin which is subject to a reduced rate of duty and the declaration is accepted by the customs authorities, the Member State concerned shall , by notifying the Commission, draw an amount corresponding to its requirements from the quota volume. Requests for drawings, indicating the date of acceptance of the said declarations, must be sent to the Commission without delay. The drawings shall be granted by the Commission by reference to the date of acceptance of declarations for release for free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits . If a Member States does not use quantities drawn, it shall return them to the corresponding quota volume as soon as possible . If the quantities requested are greater than the available balance of the quota volume, the balance shall be allocated on a pro rata basis . The Commission shall inform the Member States of the drawings made. Article 4 Each Member State shall ensure that importers of the products in question have equal and uninterrupted access to the quotas for as long as the balance of the relevant quota volume so permits . Article 5 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with.H OJ No L 302, 19 . 10 . 1992 , p. 1 . No L 353/58 Official Journal of the European Communities 31 . 12 . 94 Article 6 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1994. For the Council The President H. SEEHOFER ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO DEFINITION Plum spirit with an alcoholic strength of 40 % vol or more, marketed under the name SLJIVOVICA, corresponding to the specifications laid down in the Regulation relating to the quality of spirituous beverages, being into-force in the Republics and territory referred to in this Regulation. DÃ FINITION Eau-de-vie de prunes ayant un titre alcoomÃ ©trique Ã ©gal ou supÃ ©rieur Ã 40 % vol, commercialisÃ ©e sous la dÃ ©nomination SLJIVOVICA correspondant Ã la spÃ ©cification reprise dans la rÃ ©glementation relative Ã la qualitÃ © des boissons alcooliques en vigueur dans les rÃ ©publiques et territoire visÃ ©s par le prÃ ©sent rÃ ¨glement. class="page"> </body></html>